AO 245B (Rev. 09/17) Judgment in a Criminal Case
Sheet 1

UNITED STATES DISTRICT COURT

Eastem District of North Carolina

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
Archie Antwon Bridges § CaSe Number: 5:18"CR'230'1BO
§ UsM Number: 65068-056
) Sonya M. Allen
) Defenda.nt’s Attomey

THE DEFENDANT:

m pleaded guilty to count(s) 1, 2 and 3

[:l pleaded nolo contendere to count(s)

which was accepted by the court.

l:l was found guilty on count(s)

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Endcd Count
21 U.S.C. § 841(a)(l), 21 Distribution of a Quantity of Heroin. 1/24/2018 l
U.S.C. § 841(b)(l)(C)

21 U.S.C. § 841(a)(1), 21 Possession With Intent to Distribute a Quantity of Heroin, 1/24/2018 2
U.S.C, § 841(b)(l)(C)
The defendant is sentenced as provided in pages 2 through g of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

|:] The defendant has been found not guilty on count(s)

|:l Count(s) |:] is |:] are dismissed on the motion of the United States.

 

_ _ It is ordered that the defendant_must notify the Un_ited States attorney for this di_str_ict within 30 da s of any change of name, residence,
or mailing address until_ all fines, restitution,_costs, and special assessments imposed l_)y this judgment are iii y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

1/3/2019

 

Date of Ixnposition of Judgment

Sigi(ature of Judge w

Terrence W. Boyle, Chief US District .ludge

 

Name and Title of Juclge

1/3/2019

 

Date

AO 245B (Rev. 09/17) Judgment in a Cn'minal Case
Sheet lA

Judgment_Page 2 of
DEFENDANT: Archie Antwon Bridges
CASE NUMBER: 5:18-CR-230-IBO

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended Count

 

18 U.S.C. § 922(g)(1), Possession of a Firearm by a Felon. 1/24/2018 3
18 U.s.C. § 924(3)(2)

AO 245B (Rev. 09/17) Judgment in Cn'minal Case
Sheet 2 _ lmpiisonment

Judgment-Page ; of
DEFENDANT$ Archie Antwon Bridges
CASE NUMBER: 51 18~CR-230-1BO

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Counts l, 2 and 3 - 120 month per count - all concurrent

M The court makes the following recommendations to the Bureau of Prisons:

The Coui't recommends FCI Butner for incarceration.

|Zl The defendant is remanded to the custody of the United States Marshal.

|] The defendant shall surrender to the United States Marshal for this district:

|:l at |:l a.m. |:] p.m. on

 

|:] as notified by the United States Marshal.

I:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l] before 2 p.m. on

 

l:] as notified by the United States Marshal.

[l as notified by the Probation or Pretrial Services Oftiee.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNI'I`ED STATES MARSHAL

AO 2458 (Rev. 09/ l7) Judgment in a Criminal Case
Sheet 3 _ Supervised Release

Judgment_Page 4 of 8

DEFENDANT: Archie Antwon Bridges
CASE NUMBERZ 5:18-CR-230-IBO
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

Counts l, 2 and 3 - 3 year per count - all concurrent

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (clzeck if applicable)
4_ [:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
reSfltUthn. (check ifapplicable)
5. |Zl You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
|:l You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7_ [:] You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 09/17) Judgment iri a Criminal Case

Sheet 3A _ Supervised Release

.ludgment_Page 5 of 8

 

DEFENDANT: Archie Antwon Bridges
CASE NUMBERI 5:l8-CR-230-1BO

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

§l‘.">

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside Within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

Aiter initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised

Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B (Rev. 09/17) Judgment in a Criminal Case
Sheet 3C _ Supervised Release

Judgment-Page 6 of

DEFENDANT: Archie Antwon Bridges
CASE NUMBER: 5118-CR-230-1BO

ADDITIONAL STANDARD CONDITIONS OF SUPERVISION

The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

The defendant shall provide the probation office with access to any requested financial information.

The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the probation officer, any other law
enforcement officer, of the defendant's person and premises, including any vehicle, to determine compliance with the conditions of this judgment

The defendant shall support the defendant’s dependent(s) and meet other family responsibilities

While on supervised release the defendant shall not take part in any gang activity or associate with any gang member.

AO 245B (Rev. 09/17) Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

Judgment _ Page 7 of 8

 

DEFENDANT: Archie Antwon Bridges
CASE NUMBER: 5:18-CR-230-1BO

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 300.00 $ $ $
l] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payrnent, each pa ee shall receive an approximatelU)ro ortioned ayment, unless specified otherwise in

the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss** Restitution Ordered Prioritv or Percentaee
TOTALS $ 0.00 $ 0.00

l:l Restitution amount ordered pursuant to plea agreement $

l:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:l the interest requirement is waived for the |] fine ['_`| restitution

|`_`| the interest requirement for the |:l fine E| restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Pub. L. No. 114-22. _ _
** Findings for the total amount o losses.are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 09/17) Judgment in a Criiiiinal Case

Sheet 6 _ Schedule of Payments
Judgment _ Page 8 of 8

DEFENDANT: Archie Antwon Bridges
CASE NUMBER: 5:18-CR-230-1BO

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

[:] Lump sum payment of $ due immediately, balance due

[:| not later than ,or
[:] in accordance with l:] C, [:| D, |:| E,or |:] Fbelow; or

l:l Payment to begin immediately (may be combined with [] C, [] D, or l:] F below); or

[:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

|:] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

m Special instructions regarding the payment of criminal monetary penalties:

Payment of the special assessment shall be due immediately.

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

'l`he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

13

m

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
Order for Forfeiture of Property filed in open court on 1/3/2019.

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

